DETAILED ACTION
This action is in response to the amendment filed on 03/08/2022.
Claims 21-24 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/22 was filed after the mailing date of the Non Final Action on 10/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-24 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Whitman et al. (2009/0101692) in view of Shelton, IV (7,669,746).
	Regarding claims 21 and 23, Whitman discloses a surgical instrument, comprising: a housing (i.e. handle proximal portion 1102; Fig. 2c) configured to interface with a robotic surgical system (“robotic surgical system” has been interpreted by the Examiner as a tool drive assembly and control unit, that is self-powered, steerable, computer-controlled device that can be programmed to aid in the positioning and manipulation of surgical instruments, and act as a remote extension of a human surgeon) via flexible drive shaft (1620), wherein said housing contains at least four rotatable motor-driven drive inputs (clamping driver 88, articulation driver 201, rotation driver 202, and firing driver 98; Fig. 2b; 7 76, 79-82, 147, 172; Fig. 2b); a shaft (11b; Figs. 2b-2c) extending from said housing (1102, 1103); an end effector (11a) extending from said shaft (Fig. 3a), wherein said end effector comprises a first jaw and a second jaw (50, 80), and wherein said first jaw is movable relative to said second jaw; a replaceable staple cartridge (pars. 5, 75) positionable in said end effector comprising staples removably stored therein; a closure drive member (88) driveable by the robotic surgical system to close said first jaw (par. 64); a firing drive member (98) driveable by the robotic surgical system independently of said closure drive member to eject said staples from said removable staple cartridge (par. 82), and a drive screw (Fig. 4E) extending through an opening in said replaceable staple cartridge, wherein said firing drive member is operably engaged with said drive screw. Whitman fails to disclose wherein the firing drive member comprises: a first lateral feature configured to interact with said first jaw; and a second lateral feature configured to interact with said second jaw; .and wherein rotation of said drive screw in a first direction advances said firing drive member distally and the rotation of said drive screw in a second direction retracts said drive member proximally. Shelton discloses these features, as shown in Figs. 2-5, for the purposes of maintaining a desired gap between the jaws during the firing stroke of the instrument. It would have been obvious to one having ordinary skills in the art to have provided Whitman’s device with these features as taught by Shelton in order to maintain the jaws clamped and closed during the firing stroke of the instrument.
	Regarding claim 21, it is noted that the claimed housing is a “non-handheld” housing. However, this is a negative limitation, i.e. non-handled, that does not set forth any structure. Furthermore, Whitman’s housing is configured to interface with a robotic surgical system thought the connection of the flexible shaft.    
	Regarding claims 22 and 24, Whitman discloses wherein each of the movements and functions is performed using a separate driver (88, 201, 202, and 98); clamping member (88) and firing driver (98); and a remote robotic system (console 1612 and flexible shaft 1620) as a self-powered, steerable, computer-controlled device that can programmed to aid in the positioning and manipulation of the instrument and act as a remote extension of an operator (4 211-220).
Response to Arguments
Applicant's arguments filed 03/08/22 have been fully considered but they are not persuasive. Applicant argues wherein Whitman fails to disclose a non-handheld housing that interfaces with a robotic surgical system. This is not found persuasive as claims are given their broadest reasonable interpretation consistent with the specification. In this instance case, claim 21 discloses a non-handheld housing. This is a negative limitation that does not set forth any distinct structure from the applied prior art neither exclude Whitman’s housing to be configured to interface with a robotic surgical system through a flexible shaft, as discussed above in the rejection.
For the reasons above, the ground of rejections are deemed proper and maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731